


Exhibit 10.41



Promissory Note

 



 
Hartford, Connecticut
   
$10,500,000.00
July 9, 2009





FOR VALUE RECEIVED, the undersigned, GRIFFIN LAND & NURSERIES, INC., a
corporation organized and existing under the laws of the State of Delaware and
having an office and mailing address of 204 West Newberry Road, Bloomfield,
Connecticut 06002-1308 (the “Borrower”), promises to pay to the order of
PEOPLE’S UNITED BANK, a federal savings bank with an office at One Financial
Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum of up to
TEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($10,500,000.00), or so
much thereof as may be advanced pursuant to that certain Loan and Security
Agreement by and between the Borrower and the Lender and dated of even date
herewith (the “Loan Agreement”) plus interest, payable at the rate and in the
manner provided in paragraphs 1 and 2 of this Note, together with all taxes
assessed upon said sum against the holder hereof, and any costs and expenses,
including reasonable attorneys’ fees, incurred in the collection of this Note,
the foreclosure of the Open-End Mortgage Deed and Security Agreement from
Borrower to Lender and dated of even date herewith (the “Mortgage”) securing,
inter alia, this Note or in enforcing the terms and conditions of the Loan
Agreement or in protecting or sustaining the lien of said Mortgage.  Said
amounts of principal, interest, fees, costs and expenses are collectively
referred to in this Note as the “Entire Note Balance”.


1. INTEREST RATE.
 
(a) The outstanding principal balance of this Note shall bear interest at a rate
per annum equal to the LIBOR Rate (as hereinafter defined) plus three hundred
eight (308) basis points for each LIBOR Interest Period (as hereinafter
defined), which rate shall apply until the Maturity Date (as hereinafter
defined) or the sooner imposition of Default Rate (as hereafter defined).  In
the event that the Lender determines in its reasonable estimation (which
determination shall be final and conclusive) at any time that the making or
continuation of or conversion of the interest rate on the outstanding principal
balance of this Note to the LIBOR Rate has been made impracticable or unlawful
by (i) the occurrence of a contingency that materially and adversely affects the
London Interbank Market, or (ii) compliance by the Lender with any law or
governmental regulation, guideline or order or interpretation or change thereof
by any governmental authority charged with the interpretation or administration
thereof or with any request or directive of any such governmental authority
(whether having the force of law or not), then, and in any such event, the
Lender shall promptly notify the Borrower of the Lender’s determination, and
until the Lender notifies the Borrower that the circumstances giving rise to the
Lender’s determination no longer apply or exist, the LIBOR Rate shall be
suspended and interest on the outstanding principal balance of this Note shall
be payable at the USD-LIBOR-Reference Banks rate (as hereinafter defined) plus
three hundred eight (308) basis points for each LIBOR Interest
Period.  Notification from the Lender of a determination of the existence of one
of the contingencies discussed above shall not take effect until the expiration
of the then current LIBOR Interest Period.  Notwithstanding anything contained
herein to the contrary, any outstanding principal balance of this Note which is
not covered by an Interest Rate Protection Agreement (as defined in the Loan
Agreement) shall bear interest at a rate per annum equal to the greater of (i)
the LIBOR Rate plus three hundred eight (308) basis points for each LIBOR
 

--------------------------------------------------------------------------------


 
Interest Period, or (ii) six and twenty-five one-hundredths percent (6.25%),
which rate shall apply until the Maturity Date or the sooner imposition of the
Default Rate.
 
(b) Definitions.  For purposes of this Note, the following definitions shall
apply:
 
(i) “LIBOR Interest Period” means, for the Initial Tranche (as defined in the
Loan Agreement), the period commencing on the date hereof and ending on (but not
including) the first day of the first month following the month in which this
Note is dated, and for each Future Tranche (as defined in the Loan Agreement),
the period commencing on the date each Future Tranche is made and ending on (but
not including) the first day of the first month following the date of each
Future Tranche, and thereafter for all Tranches (as defined in the Loan
Agreement), each period commencing on the last day of the immediately preceding
LIBOR Interest Period and ending one month thereafter; subject, however, to the
following provisions:  (1) if any LIBOR Interest Period would otherwise end on a
day which is not a LIBOR Business Day (as hereinafter defined), that LIBOR
Interest Period shall be extended to the next succeeding LIBOR Business Day
unless the result of such extension would be to carry such LIBOR Interest Period
into another calendar month, in which event such LIBOR Interest Period shall end
on the immediately preceding LIBOR Business Day; and (2) any LIBOR Interest
Period that begins on the last LIBOR Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such LIBOR Interest Period) shall end on the last LIBOR Business Day
of the following calendar month.
 
(ii) “LIBOR Rate” applicable to a particular LIBOR Interest Period shall mean a
rate per annum equal to the rate for US Dollar deposits with maturities of one
(1) month, which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London Time, on the day that is two LIBOR Business Days (as hereinafter defined)
preceding the Reset Date (as hereinafter defined), provided, however, that if
such rate does not appear on the Reuters Screen LIBOR01 Page, the “LIBOR Rate”
applicable to such LIBOR Interest Period shall mean a rate per annum equal to
the rate at which US Dollar deposits in an amount approximately equal to the
outstanding principal balance and with maturities of one (1) month, are offered
in immediately available funds in the London Interbank Market on the day that is
two LIBOR Business Days preceding the Reset Date. If the day that is two LIBOR
Business Days preceding the Reset Date is not a LIBOR Business Day (as
hereinafter defined) the LIBOR Rate for such LIBOR Interest Period shall be
established on the next LIBOR Business Day subsequent to the commencement of the
LIBOR Interest Period.  Each determination of the LIBOR Rate applicable to a
particular LIBOR Interest Period shall be made by the Lender and shall be
conclusive and binding upon the Borrower absent manifest error.
 
In the event the Board of Governors of the Federal Reserve System shall impose a
reserve requirement with respect to LIBOR deposits of the Lender, then for any
period during which such reserve requirements shall apply, the LIBOR Rate shall
be equal to the LIBOR Rate amount determined above divided by an amount equal to
one (1.00) minus the Eurocurrency Reserve Rate (as hereinafter defined).


(iii) “LIBOR Business Day” shall mean any day on which commercial banks are open
for international business (including dealings in US dollar deposits) in London
and New York.
 
2

--------------------------------------------------------------------------------


 
(iv) “Eurocurrency Reserve Rate” shall mean the weighted average of the rates
(expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.
 
(v) “Reset Date” is the date the LIBOR Rate changes as of the first day of each
LIBOR Interest Period.
 
(vi) “USD-LIBOR-Reference Banks Rate” shall mean the USD-LIBOR-Reference Banks
Rate as defined in the definitions and provisions contained in the 2006 ISDA
Definitions as published by the International Swaps and Derivatives Association,
Inc.
 
(c) Upon the occurrence, and during the continuance, of any Event of Default, as
defined in this Note, the Mortgage or the Loan Agreement, the entire principal
amount of this Note and all interest and other sums due thereon, at the option
of Lender shall become immediately due and payable. Should an Event of Default
occur, the outstanding balance of this Note shall bear interest at the rate set
forth herein plus five percent (5%) per annum (the “Default Rate”) during the
continuation of such Event of Default.
 
2. PAYMENTS.
 
(a) The principal amount of the Initial Tranche in the amount of EIGHT MILLION
FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($8,500,000.00) shall be payable in
monthly installments in the amounts and on the dates set forth in Schedule A
attached hereto and made a part hereof, together with interest accrued thereon
at the rate set forth in paragraph 1(a) above.  The principal amounts of any
Future Tranches shall be payable in monthly installments in the amounts and on
the dates set forth in supplemental schedules to this Note which shall be
attached hereto and made a part hereof, together with interest accrued thereon
at the rate set forth in paragraph 1(a) above.  Such monthly principal amounts
payable with respect to each Future Tranche shall be based upon a twenty-five
(25) year amortization schedule from the time of the advance of the applicable
Future Tranche.
 
(b) All interest shall be computed on a daily basis and calculated on the basis
of a three hundred sixty (360) day year for the actual number of days elapsed,
to be payable in arrears on the unpaid principal balance outstanding.
 
(c) All monthly payments of principal and/or interest required pursuant to the
terms of this Note shall be made together with one-twelfth (1/12) of the annual
real estate taxes, insurance premiums and other charges and assessments which
may accrue against the property if the same are being escrowed pursuant to the
Mortgage.
 
3. MATURITY.  The Entire Note Balance, if not sooner paid, shall be due and
payable without notice or demand on August 1, 2019 (the “Maturity Date”).
 
4. PREPAYMENT.  Borrower may prepay this Note in whole or in part at any time
only upon thirty (30) days prior notice to Lender (the “Prepayment Notice”) and
the payment to Lender of a prepayment fee (the “Prepayment Fee”).  Without in
any way limiting or modifying
 
3

--------------------------------------------------------------------------------


 
fees payable by Borrower to Lender under the terms of the separate Interest Rate
Protection Agreement (as defined in the Loan Agreement), the Prepayment Fee
shall be equal any LIBOR Breakage Fees (as defined below) if the prepayment is
made on a day other than the last day of any LIBOR Interest Period.
 
As used herein, “LIBOR Breakage Fees” shall equal such amounts as shall, in the
judgment of the Lender (which shall be conclusive so long as made on a
reasonable basis), compensate it for any actual loss, cost or expense actually
incurred by it as a result of (i) any payment or prepayment (under any
circumstances whatsoever, whether voluntary or involuntary by acceleration or
otherwise) of any portion of the principal amount bearing interest at the LIBOR
Rate on a date other than the last day of an applicable LIBOR Interest Period,
or (ii) the conversion (for any reason whatsoever, whether voluntary or
involuntary by acceleration or otherwise) of the rate of interest payable under
this Note from the LIBOR Rate to the rate based on the Prime Rate with respect
to any portion of the principal amount then bearing interest at the LIBOR Rate
on a date other than the last day of an applicable LIBOR Interest Period, which
amount shall be an amount equal to the present value (using as a discount rate
the rate at which interest is computed pursuant to clause (y) below) of the
excess, if any, of (x) the amount of interest that would have accrued at the
LIBOR Rate on the amount so prepaid or converted, as the case may be, for the
period from the date of occurrence to the last day of the applicable LIBOR
Interest Period over (y) the amount of interest (as determined in good faith by
the Lender) that the Lender would have been paid on a Euro-Dollar deposit placed
by the Lender with leading banks in the London Interbank Market for an amount
comparable to the amount so prepaid, converted, not advanced or not borrowed,
continued or converted, as the case may be, for the period from the date of
occurrence to the last day of the applicable LIBOR Interest Period.
 
Notwithstanding anything contained herein to the contrary, the Borrower shall be
responsible, in addition to any Prepayment Fee, for the payment of any
reasonable administrative costs incurred by Lender in connection with such
prepayment.  If this Note shall be accelerated for any reason whatsoever, the
applicable Prepayment Fee in effect as of the date of such acceleration shall be
paid.
 
5. APPLICATION OF PAYMENTS.  Payments will be applied first to fully pay costs
and expenses incurred by holder in collecting this Note or in sustaining and/or
enforcing any security granted to secure this Note, then to fully pay any
outstanding late charges or prepayment, then to fully pay accrued interest and
the remainder will be applied to principal.
 
6. LATE CHARGE.  Borrower shall pay the holder of this Note a late charge of
five percent (5%) of any monthly installment not received by the holder within
ten (10) days after the installment is due, to cover the additional expenses
involved in handling such overdue installment.  This charge shall be in addition
to, and not in lieu of, any other remedy the holder of this Note may have and is
in addition to any reasonable fees and charges of any agents or attorneys which
the holder of this Note is entitled to employ in the Event of Default hereunder,
whether authorized herein or by law.  Borrower will pay this late charge
promptly but only once for each late payment.
 
4

--------------------------------------------------------------------------------


 
7. DEFAULT.  Upon the occurrence and during the continuance of any Event of
Default (as hereafter defined), the Entire Note Balance shall, at the option of
the holder hereof, become immediately due and payable without notice or demand.
 
An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.


8. PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE
LOAN EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF
THE LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. THE
BORROWER HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING UNDER CHAPTER
903a OF THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER AMENDED, OR AS
OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE
HOLDER MAY ELECT TO USE WITH RESPECT TO ANY OF THE COLLATERAL (AS DEFINED IN THE
LOAN AGREEMENT).
 
9. DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.
 
10. CHANGES.  No agreement by the Lender to change, waive or release the terms
of this Note will be valid unless it is in writing and signed by the Lender.
 
11. WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR PAYMENT
AND NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY JURY IN ANY ACTION
WITH RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING RELATING TO THIS NOTE OR
TO THE INSTRUMENTS SECURING THIS NOTE.
 
12. GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Note or under any agreement, instrument or other
document contemplated hereby or related hereto; directly or indirectly related
to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding
 
5

--------------------------------------------------------------------------------


 
instituted in either of such courts shall be of proper venue, and waive any
right to challenge the venue of such courts or to seek the transfer or
relocation of any such proceeding for any reasons.  The parties hereto further
agree that such courts shall have personal jurisdiction over the parties.  Any
judgment or decree obtained in any such action or proceeding may be filed or
enforced in any other appropriate court.
 
13. RIGHT OF SET-OFF.  During the continuance of any Event of Default as defined
in this Note, the Lender shall have the right to set-off all sums then present
or in transit to the Operating Account (as defined in the Loan Agreement) and
the Master Lease Reserve Account (as defined in the Loan Agreement), to the
Entire Note Balance without prior notice or demand.
 
14. INVALIDITY.  If any provision of this Note or the application of any
provision to any person or circumstance shall be invalid or unenforceable,
neither the balance of this Note nor the application of the provision to other
persons or circumstances shall be affected.
 
15. NOTE SECURED BY MORTGAGE.  This Note is secured, inter alia, by the Open-End
Mortgage Deed and Security Agreement, conveying certain real estate and property
therein described (the “Property”) and to be duly recorded on the appropriate
land records of the Town in which the Property is located.
 
16. BINDING EFFECT.  The provisions of this Note are binding on the assigns and
successors of the Borrower and shall inure to the benefit of the Lender and its
assigns permitted pursuant to Section 11.18 of the Loan Agreement and its
successors.
 
17. INTERPRETATION.  Captions and headings used in this Note are for convenience
only.  The singular includes the plural and the plural includes the singular.
“Any” means any and all.
 
18. USURY SAVINGS CLAUSE.  It is the intent of Lender and Borrower to comply at
all times with applicable usury laws.  If at any time such laws would render
usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time following any such
reduction in the interest rate payable by Borrower, there remains unpaid any
principal amounts under this Note and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable
hereunder shall be readjusted, to the extent permitted by applicable law, so
that the total dollar amount of interest payable hereunder shall be equal to the
dollar amount of interest which would have been paid by Borrower without giving
effect to the reduction in interest resulting from compliance with the
applicable usury laws theretofore in effect. Borrower agrees, however, that in
determining whether or not any interest payable under this Note or any of the
other Loan Documents is usurious, any non-principal payment (except payments
specifically stated in this
 
6

--------------------------------------------------------------------------------


 
Note or in any other Loan Document to be interest), including, without
limitation, prepayment fees and late charges, shall be deemed to the extent
permitted by law, to be an expense, fee, premium or penalty rather than
interest.
 
19. OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced or paid
in full by reason of any payment to the Lender, and all or any part of such
payment is rescinded, avoided or recovered from the Lender for any reason
whatsoever, including, without limitation, any proceedings in connection with
the insolvency, bankruptcy or reorganization of the Borrower, the amount of such
rescinded, avoided or returned payment shall be added to or, in the event this
Note has been previously paid in full, shall revive the principal balance of
this Note upon which interest may be charged at the applicable rate set forth in
this Note and shall be considered part of the Entire Note Balance and all terms
and provisions herein shall thereafter apply to same.
 
20. EXCULPATION.  Subject to the qualifications below, Lender shall not enforce
the liability and obligations of Borrower to perform and observe the obligations
contained in this Note, the Mortgage or in any of the other Loan Documents by
any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests under this Note, the Mortgage
and the other Loan Documents, or in the property pledged to the Lender in the
Mortgage, the rentals or property income or profit received from the Property
(as defined in the Loan Agreement) or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property and all such other collateral given to Lender.  By accepting this Note,
the Mortgage and the other Loan Documents, Lender agrees that it shall not
except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with this Note, the Mortgage or the other Loan
Documents.  The provisions of such exculpation, however, shall not (1)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (3) affect the validity or enforceability of any guaranty or
indemnity made in connection with the Loan or any of the rights and remedies of
the Lender thereunder; (4) impair the right of Lender to obtain the appointment
of a receiver; (5) impair the enforcement of the Collateral Assignment (as
defined in the Loan Agreement); or (6) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of, but only to the extent of:
 
(i) all costs, expenses, damages (excluding, however, consequential, exemplary
or punitive damages) or losses actually incurred by the Lender in connection
with the enforcement of the Note, the Mortgage or any other Loan Document and
directly or indirectly resulting from any of the following:
 
(A) the presence of hazardous waste or asbestos in, on or under the Property as
set forth in a separate environmental indemnity to be signed by Borrower;
 
7

--------------------------------------------------------------------------------


 
 
(B) any security deposits or other refundable deposits collected with respect to
the Property which are not delivered to Lender upon a foreclosure of the
Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
leases or rental agreements affecting the Property prior to the occurrence of an
Event of Default under this Note, the Mortgage or any other Loan Documents that
gave rise to such foreclosure or action in lieu thereof;
 
(C) the misapplication or conversion by Borrower of (1) any insurance proceeds
paid by reason of any loss, damage or destruction to the Property, or (2) any
awards or other amounts received in connection with the condemnation of all or a
portion of the Property;
 
(D) physical waste committed on the Property by the Borrower or its affiliates
or employees; damage to the Property as a result of the intentional misconduct
or gross negligence of Borrower or any affiliate thereof, or any agent or
employee of any such persons to the extent not covered by the Borrower’s
insurance; or the removal of any portion of the Property in violation of the
terms of the Loan Documents following an Event of Default; or
 
(E) to the extent that Borrower has retained, misapplied, misappropriated or
converted rents or other income from the Property (1) after an Event of Default,
or (2) prior to applying the rents or other income from the Property to the
monthly mortgage debt service obligations or operating expenses directly
attributable to the Property (including but not limited to real estate taxes,
insurance charges and utilities) but nothing herein shall prevent or limit
Borrower’s distribution of excess income after Borrower has discharged its
obligations for current scheduled debt service obligations and property expenses
on a monthly basis as long as the distributions are not made when Borrower is
already aware that the Property will not generate sufficient ongoing cash flow
to pay such expenses on a going forward basis.

 
(ii) repayment of the entire sums due under the Note and all other charges,
expenses and obligations of the Borrower pursuant to the Mortgage, Loan
Agreement and other Loan Documents upon the occurrence of any of the following
events:
 
(A) the commission of any fraud, material misrepresentation or willful
misconduct by Borrower or any of its officers, or any other person authorized to
make statements or representations, or act, on behalf of Borrower in connection
with the Loan;
 
(B) the Property or any part thereof or interest therein shall be encumbered by
a voluntary lien in violation of the terms of the Loan Documents;
 
(C) failure to maintain or cause to be maintained any insurance policies
required under the Mortgage beyond any applicable period of notice and cure, or
to pay or provide or cause to be provided the amount of any insurance
deductible, 
 
8

--------------------------------------------------------------------------------


to the extent of the applicable deductible, following a casualty event or other
insured event;
 
(D) any voluntary breach or violation of the due on sale provisions or transfer
of ownership of the Property, or any portion thereof, other than as may be
permitted in the Loan Documents; or
 
(E) if the Property or any part thereof shall become an asset in either (a) a
voluntary bankruptcy filing or insolvency proceeding, or (b) an involuntary
bankruptcy proceeding which is commenced by the Borrower or an entity owned or
controlled by Borrower (collectively “Related Party”) and Borrower or Related
Party objects to a motion for relief from stay or injunction following a
voluntary or involuntary bankruptcy or insolvency proceeding; or
 
(F) the breach of any material representation, warranty, covenant or
indemnification provision in that certain environmental indemnity to be signed
by Borrower or in the Mortgage concerning environmental laws, hazardous
substances or asbestos;
 
(b) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with the Note, the Mortgage
and the other Loan Documents.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.
 



 
BORROWER:
 
GRIFFIN LAND & NURSERIES, INC.,
 
a Delaware corporation






 
By:
/s/Anthony J. Galici
   
Name: Anthony J. Galici
   
Title: Vice President


 
9

--------------------------------------------------------------------------------

 

Schedule A – Principal Pay Down Schedule





1st Day Accrual
Last Day
Accrual/Payment Dates
Principal Balance
Principal Payment
Last Day Accrual
 
7/9/2009
9/1/2009
8,500,000.00
10,693.78
9/1/2009
10/1/2009
8,489,306.22
10,755.09
10/1/2009
11/2/2009
8,478,551.12
10,816.76
11/2/2009
12/1/2009
8,467,734.37
10,878.77
12/1/2009
1/4/2010
8,456,855.59
10,941.14
1/4/2010
2/1/2010
8,445,914.45
11,003.87
2/1/2010
3/1/2010
8,434,910.58
11,066.96
3/1/2010
4/1/2010
8,423,843.62
11,130.41
4/1/2010
5/4/2010
8,412,713.20
11,194.23
5/4/2010
6/1/2010
8,401,518.98
11,258.41
6/1/2010
7/1/2010
8,390,260.57
11,322.96
7/1/2010
8/2/2010
8,378,937.61
11,387.87
8/2/2010
9/1/2010
8,367,549.74
11,453.16
9/1/2010
10/1/2010
8,356,096.57
11,518.83
10/1/2010
11/1/2010
8,344,577.75
11,584.87
11/1/2010
12/1/2010
8,332,992.88
11,651.29
12/1/2010
1/4/2011
8,321,341.58
11,718.09
1/4/2011
2/1/2011
8,309,623.49
11,785.27
2/1/2011
3/1/2011
8,297,838.22
11,852.84
3/1/2011
4/1/2011
8,285,985.38
11,920.80
4/1/2011
5/3/2011
8,274,064.58
11,989.15
5/3/2011
6/1/2011
8,262,075.43
12,057.88
6/1/2011
7/1/2011
8,250,017.55
12,127.02
7/1/2011
8/1/2011
8,237,890.53
12,196.54
8/1/2011
9/1/2011
8,225,693.99
12,266.47
9/1/2011
10/3/2011
8,213,427.52
12,336.80
10/3/2011
11/1/2011
8,201,090.72
12,407.53
11/1/2011
12/1/2011
8,188,683.19
12,478.67
12/1/2011
1/3/2012
8,176,204.52
12,550.21
1/3/2012
2/1/2012
8,163,654.31
12,622.16
2/1/2012
3/1/2012
8,151,032.15
12,694.53
3/1/2012
4/2/2012
8,138,337.62
12,767.31
4/2/2012
5/1/2012
8,125,570.30
12,840.51
5/1/2012
6/1/2012
8,112,729.79
12,914.13
6/1/2012
7/2/2012
8,099,815.66
12,988.17
7/2/2012
8/1/2012
8,086,827.48
13,062.64
8/1/2012
9/4/2012
8,073,764.85
13,137.53
9/4/2012
10/1/2012
8,060,627.31
13,212.85
10/1/2012
11/1/2012
8,047,414.46
13,288.61
11/1/2012
12/3/2012
8,034,125.86
13,364.79
12/3/2012
1/2/2013
8,020,761.06
13,441.42
1/2/2013
2/1/2013
8,007,319.64
13,518.48

 
 
10

--------------------------------------------------------------------------------


 
 
2/1/2013
3/1/2013
7,993,801.16
13,595.99
3/1/2013
4/2/2013
7,980,205.17
13,673.94
4/2/2013
5/1/2013
7,966,531.23
13,752.34
5/1/2013
6/3/2013
7,952,778.89
13,831.18
6/3/2013
7/1/2013
7,938,947.71
13,910.48
7/1/2013
8/1/2013
7,925,037.23
13,990.24
8/1/2013
9/3/2013
7,911,046.99
14,070.45
9/3/2013
10/1/2013
7,896,976.54
14,151.12
10/1/2013
11/1/2013
7,882,825.43
14,232.25
11/1/2013
12/2/2013
7,868,593.17
14,313.85
12/2/2013
1/2/2014
7,854,279.33
14,395.91
1/2/2014
2/3/2014
7,839,883.41
14,478.45
2/3/2014
3/3/2014
7,825,404.96
14,561.46
3/3/2014
4/1/2014
7,810,843.50
14,644.95
4/1/2014
5/1/2014
7,796,198.55
14,728.91
5/1/2014
6/2/2014
7,781,469.64
14,813.36
6/2/2014
7/1/2014
7,766,656.28
14,898.29
7/1/2014
8/1/2014
7,751,758.00
14,983.70
8/1/2014
9/2/2014
7,736,774.29
15,069.61
9/2/2014
10/1/2014
7,721,704.68
15,156.01
10/1/2014
11/3/2014
7,706,548.67
15,242.90
11/3/2014
12/1/2014
7,691,305.77
15,330.30
12/1/2014
1/2/2015
7,675,975.47
15,418.19
1/2/2015
2/2/2015
7,660,557.28
15,506.59
2/2/2015
3/2/2015
7,645,050.70
15,595.49
3/2/2015
4/1/2015
7,629,455.21
15,684.91
4/1/2015
5/1/2015
7,613,770.30
15,774.83
5/1/2015
6/1/2015
7,597,995.47
15,865.28
6/1/2015
7/1/2015
7,582,130.19
15,956.24
7/1/2015
8/3/2015
7,566,173.95
16,047.72
8/3/2015
9/1/2015
7,550,126.24
16,139.73
9/1/2015
10/1/2015
7,533,986.51
16,232.26
10/1/2015
11/2/2015
7,517,754.25
16,325.33
11/2/2015
12/1/2015
7,501,428.92
16,418.92
12/1/2015
1/4/2016
7,485,010.00
16,513.06
1/4/2016
2/1/2016
7,468,496.94
16,607.73
2/1/2016
3/1/2016
7,451,889.21
16,702.95
3/1/2016
4/1/2016
7,435,186.26
16,798.71
4/1/2016
5/3/2016
7,418,387.54
16,895.03
5/3/2016
6/1/2016
7,401,492.51
16,991.89
6/1/2016
7/1/2016
7,384,500.62
17,089.31
7/1/2016
8/1/2016
7,367,411.31
17,187.29
8/1/2016
9/1/2016
7,350,224.02
17,285.83
9/1/2016
10/3/2016
7,332,938.19
17,384.94
10/3/2016
11/1/2016
7,315,553.25
17,484.61
11/1/2016
12/1/2016
7,298,068.64
17,584.86
12/1/2016
1/3/2017
7,280,483.78
17,685.68
1/3/2017
2/1/2017
7,262,798.11
17,787.07

 
 
11

--------------------------------------------------------------------------------


 
 
2/1/2017
3/1/2017
7,245,011.03
17,889.05
3/1/2017
4/3/2017
7,227,121.98
17,991.62
4/3/2017
5/2/2017
7,209,130.36
18,094.77
5/2/2017
6/1/2017
7,191,035.59
18,198.51
6/1/2017
7/3/2017
7,172,837.08
18,302.85
7/3/2017
8/1/2017
7,154,534.23
18,407.79
8/1/2017
9/1/2017
7,136,126.45
18,513.32
9/1/2017
10/2/2017
7,117,613.12
18,619.47
10/2/2017
11/1/2017
7,098,993.65
18,726.22
11/1/2017
12/1/2017
7,080,267.44
18,833.58
12/1/2017
1/2/2018
7,061,433.85
18,941.56
1/2/2018
2/1/2018
7,042,492.29
19,050.16
2/1/2018
3/1/2018
7,023,442.13
19,159.38
3/1/2018
4/3/2018
7,004,282.75
19,269.23
4/3/2018
5/1/2018
6,985,013.52
19,379.71
5/1/2018
6/1/2018
6,965,633.82
19,490.82
6/1/2018
7/2/2018
6,946,143.00
19,602.56
7/2/2018
8/1/2018
6,926,540.44
19,714.95
8/1/2018
9/4/2018
6,906,825.49
19,827.98
9/4/2018
10/1/2018
6,886,997.50
19,941.66
10/1/2018
11/1/2018
6,867,055.84
20,056.00
11/1/2018
12/3/2018
6,846,999.84
20,170.98
12/3/2018
1/2/2019
6,826,828.86
20,286.63
1/2/2019
2/1/2019
6,806,542.23
20,402.94
2/1/2019
3/1/2019
6,786,139.29
20,519.92
3/1/2019
4/1/2019
6,765,619.37
20,637.57
4/1/2019
5/1/2019
6,744,981.81
20,755.89
5/1/2019
6/3/2019
6,724,225.92
20,874.89
6/3/2019
7/1/2019
6,703,351.03
20,994.57
07/01/19
08/01/19
6,682,356.46
6,682,356.46
                                                                               
                       


 
12

--------------------------------------------------------------------------------

 

 
 


 




 







